 



4

Exhibit 10.01
Termination Agreement





--------------------------------------------------------------------------------



 



EXECUTIVE TERMINATION AND SEVERANCE AGREEMENT
     THIS EXECUTIVE TERMINATION AND SEVERANCE AGREEMENT is made and entered
effective as of the 16th day of March, 2005, by and between WCI Communities,
Inc., a Delaware corporation, (the “Company”) and Jerry L. Starkey (hereinafter
referred to as the “Executive”) and supersedes and replaces any prior severance
or change in control agreements between the Parties.
W I T N E S S E T H:
     WHEREAS, the Board of Directors of the Company has approved the Company
entering into a termination and severance agreement with the Executive;
     WHEREAS, the Executive is now the Chief Executive Officer of the Company
and thus the key senior executive of the Company;
     WHEREAS, the Executive is not now a party to any employment agreement with
the Company;
     WHEREAS, the Company would like to provide some assurance to Executive that
if Executive’s employment is terminated by the Company without cause, Executive
will receive certain severance payments and other benefits;
     WHEREAS, the Executive would like to provide some assurance to the Company
that the Executive will not solicit any employees, customers, suppliers, or
vendors of the Company and will not work for any entity which has any activities
which compete with the Company;
     NOW THEREFORE, in consideration of the recitals and the mutual agreements
herein set forth, the Company and the Executive agree as follows:
ARTICLE 1
DEFINITIONS
     Whenever used in this Agreement, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized:

  (1)   “Agreement” means this Executive Termination and Severance Agreement.  
  (2)   “Accrued Benefits” means any unpaid Base Salary and accrued vacation due
to Executive through the Date of Termination, plus all other amounts the
Executive is entitled to pursuant to the terms of any employee benefit or
compensation plans of the Company at the time such payments are due.

 



--------------------------------------------------------------------------------



 



  (3)   Annual Salary means the annual base salary paid to the Executive by the
Company during the fiscal year plus the total amount of annual bonuses paid to
the Executive by the Company during the fiscal year, including amounts received
under any incentive plans, whether or not deferred.     (4)   “Average Salary”
means the average of the Annual Salaries paid to the Executive during the two
most recent fiscal years ending prior to the Date of Termination; provided,
however, that Average Salary shall never exceed three million dollars
($3,000,000.00).     (5)   “Board” means the Board of Directors of the Company.
    (6)   “Bonus Plan Opportunity” means the Management Incentive Compensation
Plan, or any successor management incentive plan, in effect at the time of a
Change in Control.     (7)   “Cause” shall be determined by the Board, in
exercise of good faith and reasonable judgment, and shall mean the occurrence of
any one or more of the following:

  (a)   The willful failure by the Executive to substantially perform his duties
after a written demand for substantial performance is delivered by the Board to
the Executive that specifically identifies the manner in which the Board
believes that the Executive has not performed his duties, and the Executive has
failed to remedy the situation within fifteen (15) calendar days of receiving
such notice; or     (b)   Misconduct by the Executive involving dishonesty or
breach of trust in connection with Executive’s employment; or     (c)  
Misconduct by the Executive which would be a reasonable basis for an indictment
of Executive for a felony or misdemeanor involving moral turpitude or
Executive’s conviction for committing any act which constitutes a felony; or    
(d)   Any act of misconduct or dishonesty that is injurious to the Company, as
determined by the Board; or     (e)   Habitually engaging in the use of alcohol,
or illegal use of drugs; or     (f)   Committing any act, or failing to act,
concerning any matter tending to bring the Company or a subsidiary of the
Company into substantial public disgrace or disrepute; or

2



--------------------------------------------------------------------------------



 



  (g)   Engaging in any act or omission which constitutes a conflict of
interest, theft or misappropriation of any thing of value; or     (h)   Gross
negligence or willful misconduct with respect to the Company or a subsidiary of
the Company.

  (8)   “Change in Control” means:

  (a)   When any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Section
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act, (excluding any person (or “group” as defined in Section 13(d) of
the Exchange Act) holding securities representing 50% or more of the combined
voting power of the Company’s outstanding securities as of the Effective Date,
excluding the Company, any Subsidiary and any employee benefit plan sponsored or
maintained by the Company or any Subsidiary (including any trustee of such plan
acting as trustee)), who directly or indirectly, becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities (unless the event causing the 50% threshold to be crossed
is an acquisition of securities directly from the Company); or     (b)   the
shareholders of the Company shall approve any merger or other business
combination of the Company, sale of 50% or more of the Company’s assets,
liquidation or dissolution of the Company or combination of the foregoing
transactions and a closing of the transaction shall have occurred (the
“Transactions”) other than a Transaction immediately following which the
shareholders of the Company and any trustee or fiduciary of any Company employee
benefit plan immediately prior to the Transaction who collectively owned at
least 50% of the voting power, directly or indirectly, of the Company
immediately prior to the Transaction own, immediately after the Transaction, at
least 50% of the voting power, directly or indirectly, of (A) the surviving
entity in any such merger or other business combination; (B) the purchaser of or
successor to the Company’s assets; (C) both the surviving entity and the
purchaser in the event of any combination of Transactions; or (D) the parent
company owning 100% of such surviving entity, purchaser or both the surviving
entity and the purchaser, as the case may be; or     (c)   within any twelve
month period, the persons who were directors immediately before the beginning of
such period (the “Incumbent

3



--------------------------------------------------------------------------------



 



      Directors”) shall cease (for any reason other than death) to constitute at
least a majority of the Board or the board of directors of a successor to the
Company. For this purpose, any director who was not a director at the beginning
of such period shall be deemed to be an Incumbent Director if such director was
elected to the board of directors by, or on the recommendation of or with the
approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors (so long as such director was not nominated by a person who
has entered into an agreement to effect a Change in Control or expressed an
intention to cause such a Change in Control).

  (9)   “Code” means the Internal Revenue Code of 1986, as amended.     (10)  
“Committee” means the Compensation Committee of the Board, or any other
committee appointed by the Board to perform the functions of the Compensation
Committee.     (11)   “Company” means WCI Communities. Inc. and each of its
Subsidiaries, or any successor thereto.     (12)   “Date of Termination” means
the date that Executive’s employment terminates with the Company.     (13)  
“Disability” means permanent and total disability, within the meaning of Code
Section 22(e)(3), as determined by the Board in the exercise of good faith and
reasonable judgment, upon receipt of and in reliance on sufficient competent
medical advice from one or more individuals, selected by the Board, who are
qualified to give professional medical advice.     (14)   “Good Reason” means,
without the Executive’s express written consent, the occurrence after a Change
in Control of the Company of any one or more of the following:

  (a)   The assignment of the Executive to duties materially inconsistent with
the Executive’s authorities, duties, responsibilities, and status (including
titles and reporting requirements) as an officer of the Company;     (b)   A
material reduction by the Company of the Executive’s annual base salary or Bonus
Plan Opportunity.

      Good Reason shall not be deemed to have occurred unless Executive gives
the Company thirty (30) days written notice, and within such thirty (30) day
period, the Company does not restore Executive’s Base Salary or restore
Executive’s authorities, duties, responsibilities and status as an

4



--------------------------------------------------------------------------------



 



      officer, in which event Good Reason shall be deemed to have occurred at
the time of the giving of such written notice. The Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason herein.

  (15)   “Prohibited Activity” means any activity or plan to engage in any
activity, including, without limitation, acting as a developer or builder, which
is competitive with the Company anywhere in Florida or within a two hundred
(200) mile radius of any area outside of Florida where the Company engages in
activity or business at the time of Termination, or which involves preparing to
engage in any activity, including, without limitation, acting as a developer or
builder, which is competitive with the Company anywhere in Florida or within a
two hundred (200) mile radius of any area outside of Florida where the Company
engages in activity or business at the time of Termination. For purposes of this
definition, the Company will be considered to be engaged in an activity if:
(i) the Company is, in fact, engaged in such activity or business; or (ii) the
Company is a party to any agreement which provides for the performance of
obligations or the creation of rights which, if fully performed, would result in
the Company being engaged in such activity or business; or (iii) the Company
reasonably intends to engage in such activity or business and has taken steps in
furtherance of that intention, which may, but need not, include such things as
the preparation of analyses, surveys, environmental studies, architectural and
engineering work, renderings, marketing and other studies, budgets, pro-formas,
and timetables and negotiation with third parties.     (16)   “ Prohibited
Party” means any person or entity which is, at any time during the Restricted
Period, involved, directly or indirectly, in any Prohibited Activity, or which
has a majority ownership interest in, or the right to acquire a majority
ownership interest in, or controls, directly or indirectly, as a matter of legal
right or in practical effect, any person or entity which is engaged in any
Prohibited Activity.     (17)   “Restricted Period” means a period of two
(2) years which begins on the Date of Termination and ends two (2) years after
the Date of Termination.     (18)   “Severance Benefits” means the severance
benefits as provided in Section 2.3 herein.     (19)   “Subsidiary” means each
entity (including, without limitation, every corporation, partnership, limited
partnership, limited liability company, trust and joint venture) in which the
Company owns, or has the right to acquire, directly or indirectly, a controlling
interest.

5



--------------------------------------------------------------------------------



 



ARTICLE 2
TERMINATION OF EMPLOYMENT AND SEVERANCE BENEFITS
     2.1 Termination by the Company without Cause or by the Executive for Good
Reason. If the Executive’s employment with the Company is terminated by the
Company for reasons other than Cause or is voluntarily terminated by the
Executive for Good Reason, then the Executive shall be entitled to receive from
the Company the Severance Benefits as described in Section 2.3 herein as well as
his Accrued Benefits. The Severance Benefits shall terminate immediately upon
the Executive violating any of the provisions of Article III of this Agreement.
     2.2 Termination by the Company for Cause or by the Executive without Good
Reason, Death, Disability or Retirement. If the Executive’s employment is
terminated by the Company for Cause, or if his employment with the Company ends
due to death, Disability, retirement on or after early or normal retirement age,
or due to a voluntary termination of employment by the Executive without Good
Reason then the Executive shall be entitled to his Accrued Benefits. The
Executive shall not be entitled to receive any severance benefit and the Company
shall have no further obligations to the Executive under this Agreement.
     2.3 Description of Severance Benefits. In the event that the Executive
becomes entitled to receive severance benefits, as provided in Section 2.1
herein, the Company shall pay and provide the Executive with the following:

  (1)   For a period of twenty four (24) months after the Date of Termination,
one-twelfth (1/12th) of the Employee’s Average Salary per month less any payroll
deductions, taxes and withholding as may be necessary pursuant to law.     (2)  
For a period of twenty four (24) months, any and all health and dental benefits
under which the Executive and/or the Executive’s family is eligible to receive
as of the Termination Date. Such benefits shall be provided to the Executive at
the same premium cost, and at the same coverage level, as in effect as of the
Date of Termination; provided, however, that such benefits shall be discontinued
prior to the end of such period in the event the Executive receives
substantially similar benefits from a subsequent employer, as determined by the
Committee.     (3)   For a period of three (3) months, the Company shall
continue to provide the Executive with any automobile allowance he is receiving
at the Date of Termination.     (4)   All unvested shares of restricted stock
units and restricted stock which the Executive received pursuant to any annual
bonus incentive plan of the Company shall immediately vest; provided, however,
should the Executive become entitled to receive severance benefits as provided
in Section 2.1 herein within twelve months following a Change in Control,

6



--------------------------------------------------------------------------------



 



      then all of the Executive’s unvested shares of restricted stock units,
restricted stock and stock options in the Company’s stock shall immediately
vest.

     2.4 Notice of Termination. Any termination by the Company for Cause or by
the Executive for Good Reason shall be communicated by Notice of Termination to
the other party. For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Agreement relied upon, and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.
ARTICLE 3
COVENANTS NOT TO COMPETE AND NOT TO SOLICIT
     3.1 Covenant not to Compete. Executive agrees that during the Restricted
Period: (a) he shall not engage in any Prohibited Activity; (b) he shall not
become an employee, agent or representative of, independent contractor to,
consultant to, shareholder, officer, director, member, partner, joint venturer
or other equity owner of or lender to (alone or in association with others) any
Prohibited Party; and (c) if he is an employee, agent or representative of,
independent contractor to, consultant to, shareholder, officer, director,
member, partner, joint venturer or other equity owner of or lender to, any
entity or person who was not a Prohibited Party at the time Executive
established such relationship, but subsequently becomes a Prohibited Party,
Executive shall, within ten (10) days of the date that such entity or person
becomes a Prohibited Party, terminate his position and relationship with the
Prohibited Party; provided, however, that this provision shall not prohibit
Executive from owning stock or other equity securities, solely as an investment,
in any publicly traded entity, provided such ownership does not exceed two
percent (2%) of the outstanding securities of such entity. The provisions of
this Section 3 are intended to be an absolute bar to employment and other
activities with any party engaged in operations or activities which constitute
Prohibited Activities, and do not permit Executive to be involved with any such
Prohibited Party in any capacity anywhere in Florida or within a two hundred
(200) mile radius of any area outside of Florida where the Company engages, or
is preparing to engage, in activity or business at the time of Termination.
     3.2 Covenant not to Solicit. During the Restricted Period, Executive shall
not, directly or indirectly, on his own behalf or on behalf of any other person
or entity, solicit or accept agreements with, hire, contact, interfere with, or
attempt to entice away from the Company for purposes of an employment or
consulting relationship, any person who was an employee of or consultant to the
Company at any time within three (3) months prior to Termination. Executive
shall not, directly or indirectly, on his own behalf or on behalf of any other
person or entity, encourage any person to terminate his employment or consultant
relationship with the Company, or assist any person or entity, including
Executive’s new employer, in identifying employees of or consultants to the
Company to solicit for employment or consulting relationships. Executive shall
not, directly or indirectly, on his own behalf or on behalf of any other person
or entity, solicit or accept agreements with, conduct business with, contact,
interfere with, or attempt to entice away from the Company any customer, vendor,
or

7



--------------------------------------------------------------------------------



 



supplier of the Company with whom the Company did business during the one year
period preceding Executive’s Termination.
     3.3 Confidentiality and Nondisclosure. The Executive recognizes that by
reason of his position with the Company, he has acquired or will acquire special
knowledge of, or has received or will receive, valuable business information and
opportunities concerning the Company, including but not limited to knowledge or
receipt of: (a) various trade secrets and other sensitive or confidential
information of the Company; (b) information regarding the Company’s method of
operation, forms, contracts and bids; prices charged by the Company to their
clients; financial data; systems for recruitment or for the operation of the
Company’s business; and any and all information, data, files, systems, drawings,
software, or documentation; (c) information regarding substantial relationships
with the Company’s existing and prospective customers, employees, business
partners and affiliates and suppliers; (d) client lists; and (e) information
regarding goodwill from the Company’s customers associated with the Company’s
ongoing business, by way of the Company’s names and business reputations,
geographic locations, marketing and trade areas, and the training, trade
secrets, and other valuable business information of the Company (such
information in (a) to (e) being collectively referred to as the “Confidential
Matters”). Executive agrees that he shall not use or disclose to third parties
any Confidential Matters of the Company. All files, records, documents, data and
similar items relating to the Company, as well as all copies thereof, whether
prepared by Executive or otherwise coming into his possession, shall remain the
exclusive property of the Company and shall immediately be returned to the
Company upon termination of Executive’s employment. Executive’s obligations
under this section shall continue while he is an employee of the Company and
after termination of the employment.
     3.4 Restrictions Reasonable. Executive acknowledges that the restrictions
under this Article III are substantial, and may effectively prohibit him from
working, during the Restricted Period, in the field of his experience and
expertise. Executive further acknowledges that he has been given access to all
of the Confidential Matters and trade secrets described above during the course
of his employment, and therefore, the restrictions are reasonable and necessary
to protect the competitive business interests and goodwill of the Company and do
not cause Executive undue hardship.
     3.5 Severability. It is mutually agreed and understood by the parties that
should any of the restrictions and covenants contained herein be determined by
any court of competent jurisdiction to be invalid by virtue of being vague,
overly broad, unreasonable as to time, territory or otherwise, then the
Agreement shall be amended retroactive to the date of its execution to include
the terms and conditions which such court deems to be reasonable and in
conformity with the original intent of the parties and the parties hereto
consent that under such circumstances, such court shall have the power and
authority to determine what is reasonable and in conformity with the original
intent of the parties to the extent that such restrictions and covenants are
enforceable.
     3.6 Equitable Relief. Executive hereby acknowledges and agrees that the
Company and its goodwill would be irreparably injured by, and that damages at
law are an insufficient remedy for, a breach or violation of the provisions of
this Agreement, and agrees that the Company, in addition to other remedies
available to it for such breach shall be entitled to a

8



--------------------------------------------------------------------------------



 



preliminary injunction, temporary restraining order, or other equivalent relief,
restraining Executive from any actual breach of the provisions hereof, and that
the Company’s rights to such equitable relief shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled.
ARTICLE 4
MISCELLANEOUS
     4.1 Entire Agreement. This Agreement contains the entire understanding of
the Company and the Executive with respect to the subject matter hereof.
     4.2 Prior Agreement. This Agreement supersedes and replaces any prior oral
or written agreement between the Executive and the Company.
     4.3 Exclusive Agreement Regarding Severance. The provisions regarding
severance in this Agreement are in lieu of any other severance policy of the
Company which might otherwise be applicable to Executive.
     4.4 Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
     4.5 Modification. No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by an authorized member of the Board, or
by the respective parties’ legal representations and successors.
     4.6 Applicable Law. To the extent not preempted by the laws of the United
States, all of the terms and provisions of this Agreement are governed by, and
shall be interpreted in accordance with, the laws of the State of Florida. Each
of the parties irrevocably consents to exclusive jurisdiction and venue in the
Florida state courts located in Naples, Florida, and in the Federal district
court which includes Naples, Florida.
     4.7 Legal Fees and Expenses. The prevailing party in any litigation to
enforce the terms of this Agreement shall be entitled to recover reasonable
costs and expenses, including attorneys’ fees.
     4.8 Successors and Assigns. This Agreement shall inure to the benefit of
and be enforceable by the Company’s successors and/or assigns.
     4.9 Headings/References. The headings in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof. All section references are to sections of this
Agreement, unless otherwise specified. The terms “hereof” or “herein” or similar
terms as used in this Agreement refer to this Agreement as a whole and not to
any particular provision or part thereof.

9



--------------------------------------------------------------------------------



 



     4.10 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.
     4.11 Notices. Any notice, request, instruction, or other document to be
given hereunder shall be in writing and shall be deemed to have been given:
(a) on the day of receipt, if sent by overnight courier; (b) upon receipt, if
given in person; (c) five days after being deposited in the mail, certified or
registered mail, postage prepaid, and in any case addressed as follows:
If to the Company:
WCI Communities, Inc.
23401 Walden Center Dr.
Bonita Springs, FL 34134
Attn: General Counsel
with copy sent to the attention of the
Chairman of the Board of Directors at the same address
If to the Executive:
Mr. Jerry L. Starkey
3695 Nelson’s Walk
Naples, Florida 34102
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
     4.11 No Strict Construction. The parties to this Agreement have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

10



--------------------------------------------------------------------------------



 



              IN WITNESS WHEREOF, the parties have executed this Agreement on
this       day of                                         , 2005.

     
 
  WCI COMMUNITIES, INC.
 
   
 
  By:
 
 
   
 
  Name:
 
 
   
 
  Title:
 
 
   
 
   
 
  EXECUTIVE
 
   
 
 
 
JERRY L. STARKEY

11